In two related actions to recover damages for injury to property, the defendants La Quila Construction, Inc., and New York City Transit Authority appeal from a judgment of the Supreme Court, Queens County (Rosengarten, J.), entered July 21, 2006, which, upon a jury verdict on the issue of liability, is in favor of the plaintiff John Skordilis and against them in the total sum of $631,327.06.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendants’ contention, a new trial on the issue of liability is not warranted (see Nicastro v Park, 113 AD2d 129, 133 [1985]; Lagana v Fox, 6 AD3d 583 [2004]). Furthermore, the award of damages did not deviate “materially from what would be reasonable compensation” (CPLR 5501 [c]; see Christopher v Great Atl. & Pac. Tea Co., 76 NY2d 1003 [1990]). Mastro, J.P., Skelos, Florio and Dickerson, JJ., concur.